UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-2149


MICHAEL J. MCGOVERN,

                Plaintiff – Appellant,

          v.

PPG INDUSTRIES, INC.,

                Defendant - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Irene M. Keeley,
District Judge. (5:14-cv-00069-IMK)


Submitted:   July 28, 2015                 Decided:   August 12, 2015


Before MOTZ, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Teresa C. Toriseva, Joshua D. Miller, TORISEVA LAW, Wheeling,
West Virginia, for Appellant. William D. Wilmoth, STEPTOE &
JOHNSON PLLC, Wheeling, West Virginia; Christopher A. Lauderman,
STEPTOE & JOHNSON PLLC, Bridgeport, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Michael       J.   McGovern   appeals     the    district     court’s      order

dismissing his personal injury complaint against PPG Industries,

Inc., for failure to state a claim.                  McGovern claims that he

suffered injury while working for PPG due to an unsafe working

condition.     Finding no reversible error, we affirm.

     We review de novo a district court’s dismissal for failure

to state a claim, accepting the complaint’s factual allegations

as true and drawing all reasonable inferences in favor of the

nonmoving party.         Kensington Volunteer Fire Dep’t v. Montgomery

Cty., 684 F.3d 462, 467 (4th Cir. 2012); see Fed. R. Civ. P.

12(b)(6).          To   survive    a     motion      to   dismiss,        “[f]actual

allegations [in the complaint] must be enough to raise a right

to relief above the speculative level,” with “enough facts to

state a claim to relief that is plausible on its face.”                          Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 555, 570 (2007).                          Under

this standard, bare legal conclusions “are not entitled to the

assumption    of    truth”   and   are   insufficient       to    state    a   claim.

Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).

     McGovern       seeks    recovery        pursuant     to     West     Virginia’s

deliberate-intent statute, W. Va. Code Ann. § 23-4-2 (LexisNexis




                                         2
2010). *         To    recover     from      an    employer         under       this      statute,         a

plaintiff         must     prove,       among          other    requirements,                 that   “the

specific unsafe working condition was a violation of a state or

federal      safety       statute,         rule    or     regulation,           .   .     .    or    of    a

commonly         accepted     and      well-known         safety       standard           within       the

industry         or    business       of     the   employer.”              W.       Va.       Code   Ann.

§ 23-4-2(d)(2)(ii)(C).                  Such       a    statute,       rule,        regulation            or

standard must be “specifically applicable to the particular work

and working condition involved, as contrasted with a statute,

rule,        regulation          or        standard        generally            requiring            safe

workplaces, equipment or working conditions.”                               Id.         The district

court dismissed McGovern’s complaint, finding that he failed to

allege any violation of a statute, rule, regulation, or standard

pursuant to § 23-4-2(d)(2)(ii)(C).

           We agree with the district court that McGovern’s complaint

does       not    satisfy     the      requirements            of    the    deliberate-intent

statute.          McGovern alleged that PPG violated W. Va. Code Ann.

§§ 21-3-1,         21-3A-5    (LexisNexis              2010),    but    these           two     statutes

“generally            requir[e]       safe    workplaces,            equipment            or     working

conditions” and lie outside the scope of § 23-4-2(d)(2)(ii)(C).

Because          McGovern’s       complaint            fails    to     plausibly              allege       a

       *
       The statute recently was amended. See 2015 W. Va. Legis.
Serv. 243.   We applied the prior version of the statute to the
facts of this case.



                                                   3
violation of § 23-4-2(d)(2)(ii)(C), he cannot recover from PPG

for his injuries.

      Accordingly, we affirm the judgment of the district court.

We   dispense   with   oral   argument   because    the   facts   and   legal

contentions     are   adequately   presented   in   the   materials     before

this court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                     4